      8:20-cv-00215-SMB Doc # 10 Filed: 01/06/21 Page 1 of 2 - Page ID # 66




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA ex rel.            )
ALAN UDEN and ALAN UDEN individually, )
                                            )
                      Plaintiff-Relator,    )
                                            )                         NO. 8:20CV215
         v.                                 )
                                            )                            ORDER
CommonSpirit Health f/k/a Catholic Health   )
Initiatives, CHI Nebraska d/b/a CHI Health, )
and The Physician Network,                  )
                                            )
                      Defendants.           )


         The United States has declined to intervene in this action pursuant to the False Claims Act,

31 U.S.C. § 3730(b)(4)(B).

         Accordingly,

         IT IS ORDERED that,

         1. the Complaint be unsealed and served upon the defendant by the relator;

         2. all other contents of the Court's file in this action remain under seal and not be made

public or served upon the defendant, except for this Order and The United States’ Notice of

Election to Decline Intervention, which the relator will serve upon the defendant only after service

of the Complaint;

         3. the seal be lifted as to all other matters occurring in this action after the date of this

Order;

         4. the parties shall serve all pleadings and motions filed in this action, including supporting

memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States
      8:20-cv-00215-SMB Doc # 10 Filed: 01/06/21 Page 2 of 2 - Page ID # 67




may order any deposition transcripts and is entitled to intervene in this action, for good cause, at

any time;

       5. the parties shall serve all notices of appeal upon the United States;

       6. all orders of this Court shall be sent to the United States; and that

       7. should the relator or the defendant propose that this action be dismissed, settled, or

otherwise discontinued, the Court will solicit the written consent of the United States before ruling

or granting its approval.

       IT IS SO ORDERED.

       Dated January 6, 2021.


                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 2
